Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 13-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/16/20.
Applicant elected reduced recombination activity (claim 1), reduced hairpin or dimerization (claim 10), and overexpressed gene (claim 12).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 

Claims 1, 3-7 and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to lentivirus without significantly more. 

While instant claim 1 states “non-naturally occurring” and “engineered association” (first and second), implying deliberate manipulation of the lentivirus by the hand of man, the instant functional modifications encompassed by the claims, is indistinguishable from naturally-occurring isolates of virus.  The mutations are described by function and do not require specific changes. The carrier polynucleotide does not have to be different and can be the same as the 
Therefore, the instant claims recite a natural phenomenon according to Step 2A, Prong One of the USPTO’s Guidance provided in the 2019 Revised Patent Subject Matter Eligibility Guidelines 84 Fed. Reg. 54 and MPEP § 2106.04(11). Therefore, the claimed lentivirus system, is a product of nature exception. See Association for Molecular Pathology v. Myriad Genetics Inc., 569 U.S. 576, 589-90 (2013) (naturally occurring things are “products of nature” which cannot be patented). Accordingly, instant claims 1, 3-7 and 9 recite a judicial exception, and the analysis must therefore proceed to Step 2A Prong Two.
Step 2A Prong Two requires eligibility analysis to evaluate whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section 111(A)(2), 84 Fed. Reg. at 54-55. Claims 1, 3-7, and 9 recite no additional element that distinguishes the instant virus from a product of nature. The engineered associations can be a barcode or unique molecular identifier. In the natural virus as itself, unique sequences can be identified to use as probes to detect certain 
Claims 1, 3-7 and 9  do not include additional dements that are sufficient to amount to significantly more than the judicial exception because the claimed invention is directed to a product of nature that is not patent eligible pursuant to the Supreme Court decision in Association for Molecular Pathology v. Myriad Genetics, Inc. -U.S.—(June 1.3, 2013).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In the claims the unique molecular identifier is a further limitation of barcode.  In the specification, repeated references to the two terms is the other way around, see at least corresponding PGPub US-20190241909 paras 23, 27, and 30. While applicant can define their own terms, they should be consistent in the spec and claims. The terms are considered interchangeable for examination until it is clear the meaning.


Claim Rejections - 35 USC § 112

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims require reduced recombination activity, reduced hairpin or dimerization, and a poly nucleotide encoding an overexpressed gene.
The claims require function but do not provide the structure that provides the function. 
Figure 1 shows a generic configuration of a vector to be used in the system to reduce homologous recombination.  
Example 1 describes a system comprising a non-homologous carrier used to make the vector functionally monomeric as well as using a certain structure for the components of the vector used. 

The art shows that recombination is a problem with lentivirus in single cell perturbation assays (Xie et al., BioRxiv 1/29/18, https://doi.org/10.1101/255638, abstract).  
Except as shown in Example 1, applicant has not described how to obtain the functions as claimed. 

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a lentiviral vector with a non-homologous carrier polynucleotide, does not reasonably provide enablement for the functions of reduced recombination activity, reduced hairpin or dimerization, and a poly nucleotide encoding an overexpressed gene as broadly claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
The claims require reduced recombination activity, reduced hairpin or dimerization, and a poly nucleotide encoding an overexpressed gene.
The claims require function but do not provide the structure that provides the function. 
Figure 1 shows a generic configuration of a vector to be used in the system to reduce homologous recombination.  
Example 1 describes a system comprising a non-homologous carrier used to make the vector functionally monomeric as well as using a certain structure for the components of the vector used. 

The art shows that recombination is a problem with lentivirus in single cell perturbation assays (Xie et al., BioRxiv 1/29/18, https://doi.org/10.1101/255638, abstract).  
Except as shown in Example 1, applicant has not described how to obtain the functions as claimed. 
Thus, it would require undue experimentation to make the invention as claimed.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 6, 7, and 9 are rejected under 35 U.S.C. 102a1 as being anticipated by Xie et al. (BioRxiv 1/29/18, https://doi.org/10.1101/255638).

Thus, Xie et al. anticipate the claimed invention.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON G HILL whose telephone number is (571)272-0901.  The examiner can normally be reached on Tues-Sat, and flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


MYRON G. HILL
Examiner
Art Unit 1648



/M.G.H/Examiner, Art Unit 1648                                                                                                                                                                                                        
/Shanon A. Foley/Primary Examiner, Art Unit 1648